Case: 2:19-cv-03661-MHW-CMV Doc #: 33 Filed: 07/08/20 Page: 1 of 1 PAGEID #: 189


                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

James Preston Kilkenny,

                        Plaintiff,
                                                    Case No.: 2:19-cv-3661
       v.                                           Judge Michael H. Watson
                                                    Magistrate Judge Vascura

Ryan Gabriel, et al.,

                        Defendants.

                                            ORDER

       On June 22, 2020, the United States Magistrate Judge issued a Report and

Recommendation following Plaintiff’s failure to respond to the Court’s May 28, 2020 Show

Cause Order. ECF No. 23. The Magistrate Judge recommended that Plaintiff’s action be

dismissed without prejudice pursuant to Federal Rule of Civil Procedure 41(b) for failure to

prosecute. ECF No. 31. The parties were advised of their right to object to the Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless

been no objection to the Report and Recommendation.

       The Report and Recommendation is hereby ADOPTED and AFFIRMED. This case is

hereby DISMISSED WITHOUT PREJUDICE under Rule 41(b). Should Plaintiff re-file this

action, he must list this action as a related case. Additionally, ECF No. 29 is DENIED AS

MOOT. The Clerk shall remove ECF Nos. 29 and 31 from the Court’s pending motions list and

close this case.

       IT IS SO ORDERED.



                                             _/s/ Michael H. Watson_____________
                                             MICHAEL H. WATSON, JUDGE
                                             UNITED STATES DISTRICT COURT
